UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7224



CHAD TYRONE KINCAID,

                                              Plaintiff - Appellant,

          versus


UNITED   STATES   MARSHAL   SERVICE;   DOCTOR
ABERNATHY; GARY CLARK, Sheriff; SERGEANTS ON
DUTY ON SPECIFIC DATES, CALDWELL COUNTY, NC,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:06-cv-00065)


Submitted:   March 12, 2007                 Decided:   April 5, 2007


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chad Tyrone Kincaid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chad Tyrone Kincaid appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Kincaid v. U.S. Marshal Serv., No. 5:06-

cv-00065 (W.D.N.C. June 14, 2006).          We also deny Kincaid’s motions

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -